In a proceeding pursuant to CPLR article 78 to review a determination of the respondent New York City Transit Authority, dated June 24, 1997, terminating the petitioner’s employment as a probationary Structure Maintainer “B”, the petitioner appeals from a judgment of the Supreme Court, Kings County (Barasch, J.), dated March 5, 1998, which denied the petition.
Ordered that the judgment is affirmed, with costs.
Contrary to the petitioner’s contention, the parties’ evidentiary submissions establish that he was initially appointed to the title Structure Maintainer “B” on June 30, 1996, and that *427he was therefore still serving his probationary term at the time of his discharge from that position. Since the petitioner was a probationary employee, he could be terminated “without a hearing and without a statement of reasons in the absence of a showing that the termination was for a constitutionally impermissible purpose, in bad faith, or in violation of statutory or decisional law” (Matter of Bass v New York City Tr. Auth., 236 AD2d 536, citing Matter of York v McGuire, 63 NY2d 760; see also, Matter of Phillips v Kiepper, 236 AD2d 542). Here, the petitioner has failed to meet his burden of demonstrating that the decision to terminate his employment as a Structure Maintainer “B” because of his poor attendance record was made in bad faith, or was otherwise improper. Accordingly, the petition was properly denied (see, Matter of Bass v New York City Tr. Auth., supra; Matter of Phillips v Kiepper, supra). Ritter, J. P., Santucci, Altman and Krausman, JJ., concur.